275 F.2d 3
ROYAL MOTORS, INC., Appellantv.Elbert W. MURRAY et al., Appellees.
No. 15298.
United States Court of Appeals District of Columbia Circuit.
Argued January 18, 1960.
Decided February 4, 1960.

Mr. J. Joseph Barse, Washington, D. C., with whom Messrs. H. Mason Welch, J. Harry Welch, Arthur V. Butler, Walter J. Murphy, Jr., and James A. Welch, Washington, D. C., were on the brief, for appellant.
Mr. Edward C. Donahue, Washington, D. C., with whom Mr. J. Lawrence Hall, Washington, D. C., was on the brief, for appellees.
Before BAZELON, DANAHER and BASTIAN, Circuit Judges.
PER CURIAM.


1
Appellee Murray was injured when his car was struck by another automobile. The accident was caused by a defective braking system in the other car. Appellees instituted this action against (1) the owner and driver, (2) the seller-repairer, and (3) the manufacturer. Only the seller-repairer was found to be negligent. It appeals, claiming that it is inherently incredible that the car, a taxicab, could be operated for two weeks and 1200 miles after the last repair if the braking system were defective in the manner charged. The negligence alleged is the installation of an under-sized rubber cup in one of the brake cylinders, resulting in a defective seal. Although there are many conflicts in the record, there is competent testimony from which the jury could find: (1) that, despite the defective part, the brakes would operate when installed and lose their effectiveness only gradually thereafter, and (2) that appellant's mechanic was negligent in failing to observe that the cup did not fit properly. Accordingly we find that the trial court did not err in submitting the case to the jury.


2
Affirmed.